Citation Nr: 0034095	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  92-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for impotency.

(The issue of entitlement to service connection for a back 
disability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1983.  By rating action dated in August 1991 the Department 
of Veterans Affairs (VA) Regional Office, Los Angeles, 
California, denied entitlement to VA disability compensation 
under the provisions of 38 U.S.C.A. § 351 (now § 1151) for 
impotency on the basis that no additional disability 
resultant from VA hospitalization or treatment had been 
shown.  The veteran appealed from that decision.  In December 
1992 the veteran testified on this issue at a hearing before 
a member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  Further consideration of the veteran's 
claim was deferred pending a resolution of an appeal to the 
U.S. Court of Appeals in the Gardner case and the development 
of other claims.  The issue is now before the Board for 
appellate consideration.

In July 1997 the veteran submitted a claim for VA disability 
compensation under the provisions of 38 U.S.C.A.§  1151 based 
on surgery at a VA medical center in June 1997.  In a May 
2000 rating action the claim was denied by the regional 
office.  The veteran was duly notified of the decision and 
did not submit an appeal.  Thus, that matter is not in an 
appellate status.

Since the veteran offered testimony regarding the issue of 
entitlement to service connection for a back disability at a 
hearing before another member of the Board sitting at the 
regional office, that issue will be considered in a separate 
decision.


FINDINGS OF FACT

1.  The veteran has established service connection for 
hypertension and hypothyroidism, each rated 10 percent 
disabling and residuals of a fracture of the left medial 
condyle, rated noncompensable.

2.  The veteran was hospitalized at a VA medical center in 
March 1990 when a right total hip arthroplasty was performed.

3.  The veteran was again hospitalized at a VA medical center 
in January 1991 for priapism and treated with aspiration, 
irrigation and a Winter shunt.

4.  At a VA genitourinary examination in April 1998, 
impotence secondary to priapism was diagnosed.

5.  There is no medical evidence supporting the veteran's 
claim that his impotency resulted from a change in dosage of 
a medication prescribed for his service-connected essential 
hypertension, or other VA treatment, and no likelihood that 
further development could establish such an etiology.


CONCLUSION OF LAW

Entitlement to VA disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotency is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in connection with the veteran's 
claim, the originating agency obtained all relevant medical 
records and also furnished the veteran a VA examination.  
There do not appear to be any further identifiable medical 
records that could be obtained and further development would 
be futile.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, __, (2000), (to be codified at 
38 U.S.C. 5103 and 5103A). 

I.  Background

The record reflects that the veteran has established service 
connection for hypertension and hypothyroidism, each rated 10 
percent disabling and residuals of a fracture of the left 
medial condyle, rated noncompensable.

In February 1991 the veteran submitted a claim for VA 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151.  He indicated that the dosage of his medication for 
essential hypertension had been changed and that he was 
currently impotent.

The record reflects that the veteran was hospitalized at a VA 
medical center in March 1990 for pain radiating from his hips 
to his knees.  It was noted that he had had hypertension 
since 1982.  His medications included Prazosin.  On February 
16, 1990, he underwent a right total hip arthroplasty.  At 
discharge it was indicated that his prognosis was very good.

The veteran was again hospitalized by the VA in January 1991.  
He had awoken with an erection that was spontaneous and did 
not subside with ice packs and a warm shower.  The erection 
was nonpainful but did interfere with voiding.  He was not 
sexually active and the erection was not associated with 
sexual activity.  His medications included Prazosin, 2 
milligrams twice a day.  On physical examination there was a 
rigid erection of the corpora cavernosum without corpora 
spongiosum rigidity.  An impression was made of priapism of 
unknown etiology.  He was admitted and taken to the operating 
room where aspiration and irrigation of the penis and Winter 
shunt procedure were performed on January 28, 1991.  On 
January 26, 1991, the veteran had given his consent for the 
procedure and the risks of the procedure had been explained 
to him including bleeding, infection, impotence and an 
inability to decrease the erection.

The hospital report reflects that on postoperative day number 
one the veteran still had 75 percent erection and still had 
some tenderness and required pain injections.  However, he 
was noted to be doing better after penile pressure procedure.  
By postoperative day number two he was doing much better.  He 
noted a decrease in the erection and decreased tumescence.  
At that point he had his Foley catheter discontinued and 
shortly thereafter was able to void clear urine without any 
difficulty.  By the time of discharge he was stable and had a 
slight problem with erection but very little pain requiring 
pain medications.  He was discharged to his home.  The 
discharge diagnosis was priapism.

During the August 1992 Board hearing, it was maintained that 
the veteran's impotency was a result of a VA physician 
changing the prescribed dosage of the medication, Prazosin, a 
hypertensive medication from 6 milligrams to 4 milligrams 
daily.  It was asserted that the change in the dosage had 
been ordered about nine months prior to the veteran's 
experiencing priapism in January 1991.  The veteran 
maintained that the change in the dosage led to a blood clot 
in his penis that necessitated the surgery to relieve the 
problem that in turn rendered him impotent.

The veteran wanted it known that he had nothing but high 
praise for the staff at the VA medical center that performed 
the surgery in January 1991 and that he had been made well 
aware that the prognosis for recovery of sexual function was 
poor following such surgery.  He sought compensation for 
impotency as a result of the VA doctors alteration of the 
dosage of the drug, Prazosin, about nine months prior to the 
episode of priapism.

The veteran testified that he had been taking 6 milligrams a 
day of Prazosin and had had no problems at all and in 
February 1990 the dosage was changed while he was in the 
hospital for the operation on his right hip.  Nine months 
later he had an erection that was actually a blood clot which 
necessitated the operation.  The veteran related that the 
doctor in the emergency room had believed that his blood 
pressure medication caused the blood clot.  He then testified 
that he had later spoken with physicians at the endocrinology 
department and they were unable to determine the cause of the 
problem.  They believed that it was a nerve problem.  The 
veteran testified that he was in fact currently impotent.

When the veteran was afforded a VA genitourinary examination 
in April 1998 he reported impotence since January 1991.  He 
had awoken with an erection on a Thursday morning and had 
gone to the hospital the following Saturday for care and had 
had a surgical procedure.  On physical examination the penis 
was normal.  The diagnoses included impotence secondary to 
priapism.

II.  Analysis

38 U.S.C.A. § 1151 in effect at the time of the veteran's 
claim provided that where a veteran suffered an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospital, medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability was service-connected.

The applicable regulation provides that, in determining 
whether additional disability resulted from a disease or 
injury or an aggravation of any existing disease or injury 
suffered as a result of VA hospitalization, medical or 
surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  The regulation further 
provides that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
administered with the expressed or implied consent of the 
veteran, or in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c).

In the case of Boeck v. Brown, 6 Vet. App. 14 (1993), the 
United States Court of Appeals for Veterans Claims indicated 
that the veteran needed to provide medical evidence in 
support of his assertion that he had sustained additional 
disability as a result of treatment by the VA.

In this case, the veteran has maintained that the dosage of 
the medication he was taking for his service-connected 
essential hypertension, Prazosin, was changed by a VA 
physician at the time of his March 1990 VA hospitalization 
for right hip surgery and that the change in the dosage led 
to a blood clot in his penis that eventually required surgery 
at a VA medical center in February 1991 and led to his 
impotency.

In this case, the veteran has not submitted any medical 
evidence, opinion or other independent evidence which 
supports his claim for VA disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotence.  Apart from 
his own assertion, there is no evidence establishing that the 
January 1991 surgery for priapism with resulting impotence 
was due to a change in dosage of the medication prescribed 
for his service-connected essential hypertension.  Although 
he testified that a doctor in the emergency room at the VA 
medical center in 1991 thought that his blood pressure 
medication may have caused a blood clot in his penis 
necessitating the surgery, there is nothing in the records of 
the veteran's initial treatment which would support this 
theory and there are no statements of record from any 
physician to that effect.  The records of his VA 
hospitalization in January 1991 do not reflect any reference 
to a blood clot involving his penis.  The veteran testified 
at his hearing to the effect that such a theory had not been 
confirmed on later investigation; that he had discussed this 
matter with his regular treating physicians at the 
endocrinology department and they were unable to determine a 
cause of the problem.  Further the testimony was to the 
effect that the literature on the particular medication did 
not mention such a possible complication.  The physicians 
believed that it might have been a nerve problem.  Under the 
circumstances, there do not appear to be any further records 
available which have been identified which could help further 
the veteran's claim.  The appellant has had an extensive 
period of time to search out supporting opinions or 
documentation and none has been added to the record.  The 
Board can only conclude that the evidence of record does not 
establish any reasonable possibility that the veteran's 
impotence was caused by the relatively remote change in 
dosage of the medication prescribed for his essential 
hypertension.  It follows that he is not entitled to VA 
disability compensation under the provisions of 38 U.S.C.A.§  
1151 for impotency.

The Board has carefully considered the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A.§  5107.


ORDER

Entitlement to VA disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotency is not 
established.  The appeal is denied.


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals


 

